Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (U.S. Patent 8,235,356 B2).
In regards to claims 1, 10 and 11, Rogers discloses a pressure release valve, comprising: a valve body including: at least three valve cavities for fluid, wherein a first cavity (45) contains fluid at a first pressure, a second cavity (“SC”) contains a fluid at a second pressure lower than the first pressure, and a third cavity (44) contains a fluid at a third pressure lower than the firs pressure; a movable valve body shaft (47); a valve hammer (42) having a channel (48) disposed therein, the valve hammer(42) being movable between an open position and a closed position; an elastic spring body (41); and a valve port (“VP”); wherein when a force is applied to the 

    PNG
    media_image1.png
    485
    775
    media_image1.png
    Greyscale

In regards to claim 3, the inclusion of material worked upon (i.e. “at least one of nitrogen, oxygen, argon, carbon dioxide, helium, propane, or butane”) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.

In regards to claim 6, the claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather than function (MPEP 2144). Hence, function limitations (i.e. “the first cavity, the second cavity, and the third cavity are opened and closed in milliseconds”) which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
In regards to claims 7 and 15, the elastic spring body (41) biases the valve hammer (42) towards the closed position.
Additionally, the claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather than function (MPEP 2144). Hence, function limitations (i.e. “the first cavity, the second cavity, and the third cavity are opened and closed in milliseconds”) which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
In regards to claim 8, the elastic spring body (41) is one of a coil spring, elastomeric member or magnet.
In regards to claim 9, a recitation of the intended use of the claimed invention (i.e. “the valve body is used in one of at least gas pressure systems and hydraulic fluid systems”) must result in a structural difference between the claimed invention and the prior art in order to 
In regards to claim 12, the elastic spring body (41) is located within the third cavity (44).
In regards to claim 13, when the movable valve body shaft (47) is actuated, it moves into the valve hammer (42), forcing the valve hammer (42) to compress the elastic spring body (41) in the third cavity (44), and allowing fluid into the third cavity (44).
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Rogers does not disclose that “flow of fluid from the first cavity, through the channel of the valve hammer to the third cavity, increases pressure on the valve hammer in a direction opposite to the force applied to the movable body shaft, thereby rapidly moving the valve hammer to the closed position”. 
The office disagrees. It is the office’s position that Rogers does disclose such functionality at least to the same extent as applicant’s invention. 
When applicant’s hammer is located in the open position, the hammer is subject to first cavity fluid pressure as illustrated below. 

    PNG
    media_image2.png
    414
    767
    media_image2.png
    Greyscale

Likewise, the valve disclosed by Rogers is subject to fluid pressure in the closing direction when the valve hammer is located in the open position. See amended Fig. 6. 

    PNG
    media_image3.png
    465
    707
    media_image3.png
    Greyscale
 
Applicant’s disclosure does not point out any structure or functionality which enables fluid pressure to act on the valve hammer in a manner different from the valve hammer disclosed by Rogers. Accordingly, at least to the same extent necessitated by applicant, it is the office’s position that flow of fluid from the first cavity, through the channel of the valve hammer to the third cavity, increases pressure on the valve hammer in a direction opposite to the force applied to the movable body shaft, thereby rapidly moving the valve hammer to the closed position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753